Citation Nr: 0832814	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  01-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar degenerative disc disease (DDD), prior to January 
28, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar DDD since January 28, 2003.

3.  Entitlement to a separate, initial compensable rating for 
radiculopathy of the left lower extremity, associated with 
lumbar DDD.

4.  Entitlement to a rating in excess of 10 percent for right 
foot plantar warts.

5.  Entitlement to a rating in excess of 10 percent for left 
knee manifestations with  osteoarthritis due to altered gait 
prior to January 28, 2003.

6.  Entitlement to a rating in excess of 20 percent for left 
knee manifestations with osteoarthritis due to altered gait 
since January 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a July 2000 rating decision issued in 
August 2000 in which the RO, inter alia, granted service 
connection and assigned an initial 10 percent rating for 
lumbar DDD; granted a 10 percent rating for left knee 
manifestations due to altered gait; and denied a rating in 
excess of 10 percent for right foot plantar warts.  In 
September 2000, the veteran filed a notice of disagreement 
(NOD) with the initial 10 percent rating assigned the lumbar 
DDD, as well as with each of the 10 percent ratings assigned 
for left knee manifestations due to altered gait and for 
right foot plantar warts.  Because the veteran has disagreed 
with the initial rating assigned following the grant of 
service connection for lumbar DDD, the Board has 
characterized one of the issues on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In February 2001, the RO issued a statement of the case 
(SOC). (The Board notes, parenthetically, that, although the 
SOC erroneously included the issue of a rating in excess of 
10 percent for right ear hearing loss as an appealed issue, 
in the September 2000 NOD, the veteran specifically indicated 
that he did not want to appeal that hearing loss issue).  In 
April 2001, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals), in which 
he requested a Board hearing at the RO.

By rating action of May 2003, the RO, inter alia, assigned a 
20 percent rating, each, for left knee manifestations due to 
altered gait., and for lumbar DDD from January 28, 2003.  
Moreover, although higher ratings for the veteran's service-
connected left knee and low back disabilities have been 
assigned, effective January 28, 2003, as higher ratings for 
these disabilities are available before and after those 
dates, and the veteran is presumed to be seeking the maximum 
available benefit, the Board has recharacterized the appeal 
as encompassing the matters set forth on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The RO issued a 
supplemental SOC (SSOC) in March 2004.

In July 2005, the RO notified the veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in July; the veteran failed to 
report for the hearing; however, the hearing notice was not 
returned as undeliverable, and no further communication was 
received from the veteran or his representative regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).  

In July 2006, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action.  After completing the requested action, the 
AMC continued the denial of the claims, as reflected in a May 
2007 SSOC issued in June 2007, and returned these matters to 
the Board for further appellate consideration.

The Board's decision on the claims for higher ratings for 
lumbar DDD and for right foot plantar warts, along with the 
claim for a rating in excess of 10 percent for left knee 
manifestations with osteoarthritis due to altered gait, prior 
to January 28, 2003, is set forth below.  The claim for a 
rating in excess of 20 percent for left knee manifestations 
with osteoarthritis due to altered gait since January 28, 
2003 is addressed in the remand following the decision; that 
matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  From the July 9, 1998  effective date of the grant of 
service connection through January 27, 2003, the veteran's 
lumbar DDD was manifested by no more than slight limitation 
of lumbar motion, mild intervertebral disc syndrome (IVDS), 
lumbosacral strain with characteristic pain on motion; there 
is no evidence of moderate limitation of lumbar motion or of 
moderate IVDS, or of muscle spasm on forward bending, 
unilateral loss of lateral spine motion, or of any separately 
compensable neurological manifestations or incapacitating 
episodes of IVDS.  

3.  Since January 28, 2003, the veteran's lumbar DDD has been 
manifested by forward flexion of no less than 70 degrees, 
extension of no less than 10 degrees, right lateral flexion 
and rotation of no less than 20 degrees, left lateral flexion 
and rotation of no less than 30 degrees, and combined 
thoracolumbar range of motion of no less that 180 degrees 
with antalgic gait and low back pain; and IVDS with 
incapacitating episodes having a total duration of less than 
4 weeks during any 12-month period.

4.  From January 28, 2003, left leg radiculopathy associated 
with the veteran's lumbar DDD has been comparable to no more 
than mild incomplete paralysis of the sciatic nerve.

5.  The veteran's plantar warts of the right foot have not 
been manifested by repeated ulceration, poorly nourished, 
exfoliation, exudation or itching involving an exposed 
surface or extensive area and have not been shown to require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during any past 12-month period; the medical 
evidence shows superficial scarring on no exposed body 
surface, covering only one percent of the entire body surface 
and resulting in some minimal limitation of function of the 
right foot due to pain at times. 

6.  Prior to January 28, 2003, the veteran's left knee 
disability( with  x-ray findings of osteoarthritis) was 
manifested by complaints of pain with  objective evidence of 
pain on motion, extension limited to no greater than 10 
degrees and with flexion limited to no less than 75 degrees, 
and no objective medical evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar DDD prior to January 28, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
lumbar DDD, since January 28, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (5292, 5295 (as in effect prior to September 
26, 2003); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).

3.  The criteria for a 10 percent rating for radiculopathy of 
the left lower extremity, associated with lumbar DDD, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a rating in excess of 10 percent for 
plantar warts of the right foot are not met.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5284, 4.118, Diagnostic Codes 7804, 7805, 7806, 7819 (1998-
2007).

5.  The criteria for a rating in excess of 10 percent for 
left knee manifestations with osteoarthritis  due to altered 
gait, prior to January 28, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 (1998-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimants employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal,  in post-rating letters dated in June 2002, 
March 2004, August 2006 and January 2007, the RO (to include 
the AMC) provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for higher ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and that he should 
provide evidence in his possession.  Further, the SOC and the 
SSOCs set forth the former and revised criteria for higher 
ratings for spinal and skin disabilities and for the left 
knee disability, which is sufficient under Dingess/Hartman.  
The August 2006 and January 2007 letters generally informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  

After the veteran was afforded opportunity to respond to the 
notices identified above, the July 2004, December 2006 and 
May 2007 SSOCs reflect readjudication of the claims.  Hence, 
while the  aforementioned  notice was provided after the 
rating action on appeal, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

To the extent that Vazquez-Flores applies to claims for 
increased ratings, the Board finds that, taken together, the 
March 2004, August 2006 and January 2007 letters, which 
informed the veteran of the information and evidence 
necessary to substantiate his claims for increased ratings, 
the February 2001 SOC and March 2004 and May 2007 SSOCs, 
which included the pertinent rating criteria, and the August 
2006 and January 2007 letters, which explained how disability 
ratings are determined, satisfy the notice requirements of 
Vazquez-Flores.  Moreover, the effects of the veteran's 
disabilities on his activities of daily living and on his 
employment were discussed in VA examination reports.  After 
issuance of the August 2006 and January 2007 letters, the 
veteran was afforded the opportunity to respond regarding 
this notice, however, the veteran did not respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice compliant with Vazquez-Flores, and has been afforded 
ample opportunity to respond to this notice.  As such, the 
veteran is not prejudiced by any timing deficiency in this 
notice.  See Mayfield, 20 Vet. App. at 543; see also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).  The 
Board also points out that neither the veteran nor his 
representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA treatment records, and 
the reports of August 1999, March and April 2000, January 
2003, and January and February 2007 VA examinations.  Also of 
record are various written statements provided by the 
veteran, as well as by his representative, on his behalf.    

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with each of the claims decided herein.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In this case, the Board notes that the RO has 
already assigned staged ratings for the veteran's lumbar 
spine and left knee disabilities.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (1998-2007).

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

A.  Lumbar DDD

In a July 2000 rating decision, the RO granted service 
connection for DDD of the lumbosacral spine associated with 
plantar warts of the right foot, and assigned an initial 10 
percent rating.  In a May 2003 rating decision, the RO 
assigned a 20 percent rating, effective January 28, 2003, the 
date of VA examination.  Since then the rating has remained 
unchanged.

In this case, the RO (to include the AMC), has considered the 
claim for higher ratings for the veteran's lumbar spine 
disability under both the former and revised applicable 
criteria, and has given the veteran notice of both criteria 
(see the February 2001 SOC and the March 2004 and May 2007 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

1.  Period prior to January 28, 2003

Under the criteria in effect prior to September 23, 2002, the 
potentially applicable diagnostic codes for rating 
musculoskeletal lumbar spine disabilities were 38 C.F.R. § 
4.71a, Diagnostic Code 5289, for ankylosis of the lumbar 
spine, Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, Diagnostic Code 5293, for IVDS; and Diagnostic 
Code 5295, for lumbosacral strain.

In this case, the RO assigned an initial 10 percent rating 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 as in effect prior to September 23, 2002.  Under 
the rating criteria of former Diagnostic Code 5293, prior to 
September 23, 2002, a 10 percent rating was warranted for 
mild IVDS; a 20 percent rating was warranted for moderate 
IVDS with recurring attacks; a 40 percent rating was 
warranted for severe IVDS with recurring attacks and 
intermittent relief; and a maximum rating of 60 percent was 
warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Effective September 23, 2002, the rating criteria for IVDS 
(Diagnostic Code 5293) changed, and IVDS was to be evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate ratings for its chronic orthopedic 
and neurological manifestations along with ratings for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bedrest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(as in effect since September 23, 2002).  

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720, for paralysis of the sciatic nerve.  
See 38 C.F.R. §§ 4.20, 4.27, and 4.124a (2007).  Under 
Diagnostic Code 8520, disability ratings of 10 percent, 20 
percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Alternatively, under the criteria in effect prior to 
September 26, 2003, former Diagnostic Code 5292 provides that 
a 10 percent rating was warranted for slight limitation of 
lumbar spine motion; a 20 percent rating was assignable for 
moderate limitation of motion; and a maximum 40 percent 
rating was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2007).  As an equitable point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V (2004-2007).

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating; 
while lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent rating.  A 40 percent 
rating requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

During an April 2000 VA spine examination, the veteran 
complained of chronic low back pain on the right with 
ambulation and stated that he used a straight cane.  On 
examination range of motion of the lumbar spine was: forward 
flexion to 90 degrees, extension to 20 degrees; and lateral 
flexion and rotation to 30 degrees on the right and to 35 
degrees on the left.  Pain was noted mostly with extension 
and flexion to the left.  Pain was the only limiting factor 
with ambulation.  The lumbosacral paraspinals were tender on 
the right.  The veteran had a stiff antalgic posture.  X-rays 
showed DDD at L4-L5 and L5-S1.  No neurological abnormalities 
were noted.  The diagnosis was DDD of the lumbosacral spine. 

During an October 2000 VA rheumatology visit, the veteran 
complained of a mild increase in lower back pain.

Even considering the extent of functional loss due to pain 
and other DeLuca factors, the preponderance of the evidence 
shows that, prior to January 23, 2003, the veteran's lumbar 
spine disability resulted in no more than slightly limited 
motion, mild IVDS or lumbosacral strain with characteristic 
pain on motion, warranting no more than an initial 10 percent 
rating.  During this period, outpatient treatment records 
generally reflected that the veteran was treated for chronic 
low back pain with pain mediations and physical therapy.  
There is no indication that veteran was treated with steroid 
injections or used either a back brace or TENS unit.  
Moreover, there was no evidence of moderate limitation of 
lumbar motion or of moderate IVDS, or of lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion, or of any separately compensable 
neurological manifestations or incapacitating episodes of 
IVDS.

As the foregoing indicates, prior to January 28, 2003, the 
veteran's lumbar spine disability was not shown to result in 
moderately limited motion.  Moreover, the preponderance of 
the evidence failed to demonstrate that the veteran's lumbar 
spine disability was characterized by lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position, consistent with no 
more than a  20 percent rating under either Diagnostic Code 
5292 or  5295.  There was no evidence of any separately 
ratable neurological manifestations.  There also was no 
evidence of moderate IVDS with recurring attacks or of 
incapacitating episodes of IVDS having a total duration of at 
least 2 weeks but less than 4 weeks during any 12-month 
period.  As such, during this entire period, his symptoms 
more nearly approximated the criteria for a 10 percent 
rating, due to slight range of motion with pain on motion, 
and mild IVDS, warranting no more than a 10 percent rating 
under former Diagnostic Code 5292, 5293 or 5295 or revised 
Diagnostic Code 5293.

The Board also finds that, for the period prior to January 
28, 2003, the initial 10 percent rating assigned adequately 
compensates the veteran for any functional loss due to pain, 
weakness and fatigability.  As regards DeLuca factors, the 
April 2000 VA examiner found that pain was the only limiting 
factor with ambulation.  Moreover, no neurological 
abnormalities were noted.  Although the veteran had painful 
motion of the lumbar spine, his range of motion was still 
indicative of no more than slight limitation of motion.  The 
Board does not find that the veteran's symptoms are shown to 
be so disabling as to warrant a higher rating under either 
Diagnostic Code 5292 or 5295.  Hence, consideration of the 
DeLuca factors provides no basis for assignment of any higher 
rating under the applicable rating criteria.

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
low back disability could be assigned.  In this regard, the 
Board finds that the veteran was not found to have residuals 
of a fracture of the vertebra or ankylosis of the spine.  
Hence, former Diagnostic Codes 5285, 5286, and 5289 are not 
for application.  In the absence of objective neurological 
manifestations, a rating under Diagnostic Code 8250 is also 
inapplicable.

2.  Period since January 28, 2003

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine.  Under the revised 
spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5237 for lumbosacral strain and 5242 for 
degenerative arthritis of the spine: unfavorable ankylosis of 
the entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2007).  These criteria are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
since September 26, 2003).  

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is from 0 to 30 degrees, right and 
left lateral flexion are from 0 to 30 degrees, and right and 
left lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

Also effective September 26, 2003, the diagnostic code for 
IVDS was renumbered as Diagnostic Code 5243 (formerly 5293).  
The revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the General Rating Formula.  See 
38 C.F.R. § 4.71a.  

During a January 28, 2003 VA spine examination, the veteran 
complained of low back pain with occasional radiation to the 
right lower extremity and indicated that flare-ups were 
variable and precipitated by prolonged sitting/ambulation.  
He generally walked unaided but at times used a straight 
cane.  The veteran reported that he could walk five blocks 
with occasional unsteadiness.  On examination, tenderness of 
the right lumbosacral paraspinals was noted.  Range of motion 
of the lumbar spine was: forward flexion to 90 degrees, 
extension to 10 degrees, and lateral flexion and rotation, 
both right and left, to 30 degrees; all with pain.  The 
examiner indicated that the veteran was additionally limited 
by pain, weakness and lack of endurance.  However, no 
neurological abnormalities were noted and IVDS was not found.  
The diagnosis was DDD of the lumbosacral spine.

During an April 2003 VA orthopedic visit, the veteran 
complained of increasing back pain with radiation to the left 
leg.  The veteran walked with an antalgic gait; straight-leg 
raising was positive on the left.  Sciatica was diagnosed and 
neurotonin and bedrest for one full month was prescribed.  In 
May 2003, the veteran complained of low back pain radiating 
to the left leg.  He denied any weakness or numbness.  On 
examination, the L3 through L5 area was tender.  The 
impression was low back pain.  He was treated for low back 
pain during a May 2003 emergency room visit.  A June 2003 
magnetic resonance imaging (MRI) of the lumbar spine 
revealed; disc bulging indenting the thecal sac at L2-L3 and 
L3-L4.  At L4-L5, there was a left disc herniation which was 
in contact with the left L5 nerve root; at L5-S1, there was 
posterior osteophyte formation and mild disc bulging.  

An August 2003 VA orthopedic note reflects that the MRI 
results relate well with symptoms and signs of left-sided 
radiculopathy.  November and December 2003 VA PT notes 
reflect a history of low back pain radiating to the veteran's 
left leg with pins/needles/numbness and tingling in the toes 
of both feet secondary to herniated disc.  Pain was described 
as 5 or 8 out of 10 on a scale of 1 to 10.  The pain was 
aggravated by activity and cold weather and relieved with 
rest and pain medication.  No spinal tenderness was noted on 
examination of the spine.  Straight-leg raising was positive 
at 45 degrees on the left lower extremity, in November 2003.  
VA PT notes dated from November 2003 through February 2004 
show low back pain radiating to the veteran's left leg with 
pins/needles/numbness and tingling in toes of both feet with 
pain described as 4 or 8 out of 10.  The pain was aggravated 
by activity and cold weather and relieved with rest and pain 
medication.  December 2003 EMG studies revealed peripheral 
neuropathy of both lower extremities.

A March 2006 VA PT note reveals that the veteran was 
instructed in how to use a TENS unit.

During a January 2007 VA spine examination, the veteran 
complained of low back pain in the lumbar region with no 
radiation which was aggravated by prolonged sitting or 
walking.  He denied additional limitation of range of motion 
or functional impairment beyond pain.  The veteran was 
independent in activities of daily living.  He could walk 
unaided, but at times used a straight cane.  The veteran 
reported frequent unsteadiness and falling at times.  On 
examination, range of motion of the thoracolumbar spine 
without pain was recorded as: forward flexion to 70 degrees; 
extension to 10 degrees; left lateral flexion and rotation to 
30 degrees; and right lateral flexion and rotation to 20 
degrees.  He was additionally limited equally by pain, 
weakness and lack of endurance.  The lumbosacral paraspinals 
were tender on palpation.  No muscle spasm or weakness was 
noted.  The veteran was able to walk with and without a 
straight cane as far as needed, but with pain.  There was 
straightening of lumbar lordosis.  Sensory, motor and reflex 
testing was within normal limits.  The veteran had had three 
incapacitating episodes of IVDS requiring bedrest up to one 
week at a time.  X-rays taken in 2000 had revealed DDD from 
L2 through S1.  The examiner did not observe any flare-up 
during the examination and would not speculate on the effects 
of any flare-ups.  No ankylosis was found.

During a January 2007 VA neurological examination the veteran 
had an antalgic gait and decreased hop, left more than right.  
Heel/toe was decreased bilaterally, especially on the right.  
No atrophy was noted.  The diagnoses included lumbar L2 
through L4 radiculopathy, secondary to lumbosacral 
spondylosis.  

Considering the evidence as of January 28, 2003 in light of 
the above-noted criteria, the Board finds that h a rating in 
excess of 20 percent for the veteran's back disability under 
the criteria for rating disorders of the spine or IVDS is not 
warranted, but that, with resolution of all reasonable doubt 
in the veteran's favor, a separate rating for radiculopathy 
of the left lower extremity is warranted.
During this period, the veteran was not shown to have 
favorable or unfavorable ankylosis of either the entire 
thoracolumbar or the entire spine, that is, ankylosis 
resulting in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching, to warrant 
either a 40, 50, or 100 percent rating.  Moreover, the 
veteran has not been shown to have forward flexion of the 
thoracolumbar spine of 30 degrees or less when pain is 
considered, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees with pain to 
warrant a 20, 30, or 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2007).  There was also x-ray 
evidence of degenerative changes and subjective complaints of 
pain.  The veteran does not allege, and the medical evidence 
of record does not show, any muscle spasm, guarding, or 
localized tenderness or abnormal spinal contour.  However, 
the medical evidence does show an abnormal gait, which with 
consideration of DeLuca factors, might warrant a 20 percent 
rating and no more on the revised rating criteria.  

With regard to rating IVDS on the basis of incapacitating 
episodes, in April 2003, it was recommended that the veteran 
stay in bed for one full month.  Similarly, the January 2007 
VA examiner noted that the veteran had had three 
incapacitating episodes of IVDS requiring bedrest up to one 
week at a time.  Such periods of prescribed bedrest meets the 
requirements of a 20 percent rating for IVDS under the 
revised criteria.  

Based on the foregoing, the Board does not find that the 
veteran's symptoms are shown to be so disabling as to warrant 
a rating higher than 20 percent under either Diagnostic Code 
5237, 5242 or 5243.  Hence, consideration of the DeLuca 
factors provides no basis for assignment of any higher rating 
under the applicable rating criteria.

As noted above, the preponderance of the evidence in this 
case-the VA treatment records and VA examination reports-
show left-sided lumbar radiculopathy, secondary to 
lumbosacral spondylosis.  Thus, resolving all reasonable 
doubt in the veteran's favor, the Board finds that certain 
neurological manifestations are associated with the veteran's 
service-connected low back disability and warrant the 
assignment of a separate rating 10 percent rating under the 
neurological rating criteria.    

However, the Board finds that a rating in excess of 10 
percent for radiculopathy of the left lower extremity, 
associated with lumber DDD, is not warranted at any point 
since January 28, 2003.  During an April 2003 VA orthopedic 
visit, the veteran walked with an antalgic gait; straight-leg 
raising was positive on the left.  Sciatica was diagnosed.  A 
June 2003 MRI of the lumbar spine revealed disc bulging 
indenting the thecal sac at L2-L3 and L3-L4.  At L4-L5, there 
was a left disc herniation which was in contact with the left 
L5 nerve root; at L5-S1, there was posterior osteophyte 
formation and mild disc bulging.  An August 2003 VA 
orthopedic note reflects that the MRI results relate well 
with symptoms and signs of left-sided radiculopathy.  VA 
orthopedic and PT notes reflect a history of low back pain 
radiating to the veteran's left leg with 
pins/needles/numbness and tingling in toes of both feet 
secondary to herniated disc.  Straight-leg raising was 
positive at 45 degrees on the left lower extremity, in 
November 2003.  December 2003 EMG studies revealed peripheral 
neuropathy of in the left lower extremity.  The January 2007 
VA neurological examiner indicated that the veteran had an 
antalgic gait and decreased hop, left more than right.  
Heel/toe was also decreased.  No atrophy was noted.  The 
diagnoses included lumbar L2 through L4 radiculopathy, 
secondary to lumbosacral spondylosis.

The objective medical findings from 2003 to the January 2007 
VA examination show that the veteran has neither neuralgia or 
neuritis, and that clearly no more than mild incomplete 
paralysis of the left lower extremity exists.  As such the 
overall record does not support the assignment of the next 
higher, or 20 percent, rating under Diagnostic Code 8520, 
which requires moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520.  It logically follows that no 
higher rating under this diagnostic code is assignable.  

B.  Plantar Warts

Historically, in a May 1973 rating decision, the veteran was 
awarded service connection for a plantar wart on the ball of 
the right foot and assigned an initial noncompensable rating, 
effective June 12, 1971.  In a July 1982 rating action issued 
in August 1982, the RO assigned a 10 percent rating for 
plantar warts on the ball of the right foot, based upon VA 
examination findings of a 3-cm by 3-cm tender plantar wart.  
The veteran's service-connected plantar warts of the right 
foot have been rated 10 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7806-7819 
since then.

Initially, the Board points out that, effective August 30, 
2002, the portion of the rating schedule for evaluating 
disabilities of the skin, to include scars, was revised.  See 
67 Fed. Reg. 49,596 (July 31, 2002); 67 Fed. Reg. 58,448, 
58,449 (Sept. 12, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7833 (2007)).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner, 17 Vet. 
App. at 9; DeSousa, 10 Vet. App. at 467.  See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).  As noted earlier, the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

In this case, the RO (to include the AMC) has considered the 
claim for increase under both the former and revised 
applicable criteria, and has given the veteran notice of both 
criteria (as reflected in the  July 2003 SOC and May 2005 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

The former criteria for Diagnostic Code 7819 (for new 
growths, benign, skin) state that the disorder is to be rated 
as eczema pursuant to Diagnostic Code 7806.  Under the former 
version of Diagnostic Code 7806, a noncompensable (0 percent) 
rating was warranted for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating required exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002).

Under the revised criteria, Diagnostic Code 7819 provides 
that benign skin neoplasms are to be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800), scars or 
impairment of function (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805).  As the veteran's service-connected 
disability involves his right foot, it clearly has not 
resulted in disfigurement of the head, face, or neck and thus 
Diagnostic Code 7800 is not for application.  

Under revised Diagnostic Code 7801, a 10 percent rating is 
warranted for scars, other than the on the head, face, or 
neck, which are deep and cause limited motion in an area 
exceeding six square inches (39 sq. cm.); for scars covering 
an area of 144 square inches (929 sq. cm.) or greater even 
where superficial and without resulting motion limitation; 
for a superficial unstable scar (characterized by a frequent 
loss of skin covering the scar); or a superficial scar that 
is painful on examination.  A 10 percent rating is the 
maximum allowable under both the former and revised 
Diagnostic Codes 7802, 7803 and 7804.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2007).  
Consequently, none of these diagnostic codes are applicable 
in the instant case.  Otherwise, both the former and revised 
rating criteria provide that a scar is to be evaluated based 
upon limitation of function of the part affected under 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (1999-2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate 
residuals of foot injuries warrant a 10 percent rating.   A 
20 percent rating requires moderately severe residuals.  
Severe residuals of foot injuries warrant a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

The Board notes that the revised version of Diagnostic Code 
7819 does not provide for evaluation under Diagnostic Code 
7806.  Nevertheless, under the current version of this 
Diagnostic Code 7806, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A maximum 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect August 30, 2002).

During April, June and September 1999 VA podiatry visits, the 
veteran complained of pain under the third toes, left greater 
than right, for about two months.  He reported that orthotics 
issued two years ago had not alleviated his plantar calluses.  
Examinations were positive for diffuse hyperkeratotic lesions 
status post several metatarsal osteotomies incision lines on 
the dorsal side of the second, third and fourth metatarsals 
of the right foot.  Aseptic debridements of hyperkeratotic 
tissue were performed.  The April 1999 podiatry resident 
ordered modification of the veteran's orthoses.

An August 1999 VA joints examination report reflects that 
there was callus formation over the plantar aspect of the 
second and third metatarsal areas of the right dorsum aspect 
of the foot with well-healed surgical scars on the second, 
third and fourth area.  

A March 2000 VA feet examination report reflects a noted 
history of plantar wart of the right foot in 1970 followed by 
surgery in 1971.  During that examination, the veteran 
complained of chronic pain and intermittent stiffness and 
swelling.  He wore orthopedic shoes, soft inserts and used a 
straight cane at times, noting that he was working as a 
custodian at the Post Office and was on his feet a lot which 
aggravated his pain.  On examination, multiple painful 
calluses were noted under the first, fourth and fifth 
metatarsal heads on both feet, right more than left.  He 
ambulated with and without a straight cane with an antalgic 
gait and depressed transverse arches.  

During January, July, September and November 2000 VA podiatry 
visits, the veteran complained of right foot problems.  
Examinations were positive for diffuse hyperkeratotic lesions 
status post several metatarsal osteotomies incision lines on 
the dorsal side of the second, third and fourth metatarsals 
of the right foot.  Aseptic debridements of hyperkeratotic 
tissue were performed at all but the January 2000 visit.  
Subsequent VA podiatry evaluations through May 2, 2006 were 
positive for hyperkeratotic lesion on various toes of the 
right foot, primarily the first, third and fifth digits.  On 
each occasion, aseptic debridements of hyperkeratotic tissue 
were performed.  

During a January 2003 VA feet examination, the veteran 
complained of intermittent pain, stiffness and swelling of 
both feet.  He reported that he was able to walk up to 5 
blocks, with or without a straight cane.  On examination, 
range of motion was within normal limits but the veteran was 
limited by pain and lack of endurance with ambulation.  
Tender calluses were noted under the fourth metatarsal head 
of the right foot.  X-rays of the feet revealed old post-
traumatic and post-surgical changes of both feet and a right 
plantar calcaneal spur.

During a mid-May 2006 VA podiatry evaluation, the veteran was 
found to have bursitis in the right fifth sub metatarsal 
(claimed as painful callus).  Aseptic debridement of 
hyperkeratotic tissue was performed.  An August 2006 VA 
podiatry evaluation continued to reflect a callus and 
bursitis in the right fifth sub metatarsal and hyperkeratotic 
lesions on the distal tip of the right third metatarsal head 
and the medial aspect of the interphalangeal joint (IPJ) of 
the right hallux.

During a January 2007 VA feet examination, the veteran 
complained of chronic foot pain and intermittent stiffness 
and swelling.  Walking precipitated flare-ups.  The veteran 
was able to walk with and without a straight case as far as 
needed, but with pain.  He wore corrective shoes and shoe 
inserts with some relief.  The veteran was independent in 
activities of daily living.  As the veteran is employed as a 
custodian in the Post Office, he is on his feet a lot which 
aggravates his pain.  Calluses were found under the first and 
third metatarsal heads of the right foot, as well as on the 
medial aspect of the right great toe.  The veteran could 
raise on toes and heels with difficulty, secondary to pain 
and poor balance.  Multiple healed post-operative scars were 
noted on the right foot.  The veteran was additionally 
limited equally by pain, weakness and lack of endurance.  
October 2006 VA x-rays of the right foot revealed post 
traumatic changes at the second, fourth and fifth metatarsals 
and degenerative changes and calcaneal spurs.

In the report of a February 2007 VA skin examination, the 
examiner noted that the veteran's warts are constant and 
progressively worse.  The veteran complained of pain and 
difficulty walking and reported that he is seen monthly by 
podiatry and they cut them off.  He wears special shoes with 
inserts and uses moisturizer and antifungal cream daily.  On 
the volar aspect of the right first toe was a 2-cm by 1.5-cm 
hyperkeratotic nodule with black dots; on the distal aspect 
of the right fourth toe was a 1-cm by 1-cm keratotic nodule 
with visible black dots, on the right first metatarsal was a 
2-cm by 2-cm keratotic plaque, no ulceration, minimally 
tender.  His lesions were superficial, not deep, and produced 
some minimal limitation of function of the right foot.  Only 
1 percent of the total body surface was affected; no exposed 
body surface was affected.  The diagnosis was plantar warts 
of the right foot.

Considering the evidence in light of the above, the Board 
finds that the weight of the evidence reflects that the 
veteran's plantar warts of the right foot do not warrant a 
rating in excess of 10 percent under either the former or 
revised applicable rating criteria.

The pertinent evidence reveals that the veteran's plantar 
warts of the right foot are superficial and have not been 
manifested by repeated ulceration, poorly nourished, 
exfoliation, exudation or itching involving an exposed 
surface or extensive area and have not been shown to require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during any past 12-month period.  The medical 
evidence shows superficial scarring on no exposed body 
surface, covering only one percent of the entire body surface 
and resulting in some minimal limitation of function of the 
right foot due to pain at times.  None of these symptoms 
would warrant more than a 10 percent rating under either the 
former or revised Diagnostic Codes 7803, 7804, 7806 or 7819.

Instead, the veteran's service-connected disability has been 
manifested primarily by recurring painful callus formation on 
the bottom of the right foot that interferes with prolonged 
standing or walking and requires periodic debridement.  
Although the number of calluses and/or plantar warts has 
varied at times, the overall disability of the right foot 
related to the calluses has remained no more than moderately 
disabling under Diagnostic Code 5284.  As the January 2007 VA 
feet examiner noted, the veteran was able to walk with and 
without a straight case as far as needed, but with pain.  He 
wore corrective shoes and shoe inserts with some relief.  The 
veteran was independent in activities of daily living.  As 
the veteran is employed as a custodian in the Post Office, he 
was on his feet a lot which aggravates his pain.  This does 
not in the Board's judgment demonstrate more than moderate 
functional impairment of the right foot, and there is no 
evidence suggesting that the plantar warts of the right foot 
produce symptoms that meet or approximate what may be 
described as moderately severe functional impairment of the 
right foot.  Further, the Board notes that, over most of the 
period in question, the veteran had complained more about, 
and received treatment for, left foot symptoms and much of 
his difficulty walking and standing is related to his 
service-connected left foot and left knee manifestations due 
to altered gait (each separately rated as 20 percent 
disabling) and his hammertoes of the left foot (rated as 10 
percent disabling).   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as well as DeLuca, are applicable.  As the 
disability at issue, plantar warts, does not involve a joint, 
it would appear that the cited regulations and DeLuca are not 
applicable.  In any event, the veteran's complaints of pain 
have been taken into consideration, but the medical evidence 
does not show increased functional impairment of the foot due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a finding of more 
than overall moderate disability.  See 38 C.F.R. § 4.40.  The 
Board therefore finds no basis for the award of a rating in 
excess of the currently assigned 10 percent rating for the 
veteran's plantar warts of the right foot or for staged 
rating, pursuant to Hart.  
C.  Left Knee Disability for the Period Prior to January 28, 
2003

Historically, in an April 1998 rating decision issued in June 
1998, the RO granted service connection for left knee 
manifestations due to the altered gait caused by the service-
connected right foot plantar warts, and assigned an initial 
noncompensable (0 percent) rating.  In a July 2000 rating 
action, the RO recharacterized the veteran's left knee 
disability as left knee manifestations with osteoarthritis 
due to the altered gait and assigned a 10 percent rating.  In 
a May 2003 rating decision, the RO assigned a 20 percent 
rating, effective January 28, 2003, the date of VA 
examination.  The veteran's service-connected left knee 
disability has been rated by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 since then.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007). 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

During an August 1999 VA joints examination, the veteran 
complained of left knee pain and swelling for two years, with 
giving way, heat and locking.  Pin was worse with sitting and 
standing.  He indicated that he was unable to manage stairs.  
The veteran worked in maintenance at the Post Office and was 
able to walk several blocks.  Range of motion of the left 
knee was from 0 to 80 degrees with much pain.  Effusion, heat 
and tenderness over the medial joint were noted on 
examination.  He had a normal gait pattern.  Stability was 
difficult to examine due to guarding; however, no 
instability, valgus or varus of the knee was noted.  Lachman 
and McMurray signs were negative.  An August 1999 x-ray had 
revealed osteoarthritis of the left knee.

During a September 1999 VA treatment visit, the veteran 
reported that he did well until the end of August.  On 
examination, the left knee displayed no stiffness, edema, or 
effusion.  Range of motion was from 10 to 80 degrees.  
Crepitus was noted without instability.  X-ray of the medial 
compartment of the left knee revealed degenerative joint 
disease.  During an October 1999 VA orthopedic visit, the 
veteran complained of chronic left knee pain and a six-week 
history of left calf pain, worse with standing and bending 
the knee, better with lying down.  Calf pain did not appear 
to be of musculoskeletal origin.  Tylenol as needed was 
prescribed for knee degenerative joint disease.  A November 
VA treatment record reflected that an MRI showed marked 
osteoarthritis of the left knee.  Range of motion was to 75 
degrees.  

During a February 2000 VA rheumatology visit, left knee 
tenderness and mild effusion were noted following a cortisone 
injection at the end of January 2000.  The assessment was 
osteoarthritis of the left knee.  During two October 2000 VA 
rheumatology visits, the veteran complained of a mild 
increase in left leg pain, most strongly left knee pain, and 
was treated with steroid injections.  Although Orthopedics 
had recommended a total knee replacement (TKR), the veteran 
wanted to defer as long as possible.  On examination, the 
left knee showed marked hypertrophy and crepitus.

January and March 2001 VA orthopedic visits for left knee 
pain revealed positive medial and lateral joint line 
tenderness and moderate degenerative joint disease of the 
left knee.  Range of motion was from 5 to 80 degrees in 
January, and from 10 to 95 degrees in March.  A February 2001 
MRI of the left knee revealed truncated anterior horn of the 
lateral meniscus which might be due to partial removal or an 
old tear; a tear to the inferior surface of the posterior 
horn of the lateral meniscus; notching of the inferior 
surface of the posterior horn of the medical meniscus which 
might represent an inferior surface tear; severe 
osteoarthritic change with large spurs of the femoral 
condyles, tibial plateau, and the posterior aspect of the 
patella; and small suprapatellar effusion with some fluid in 
the suprapatellar pouch as well.

The report of a September 2002 VA physical therapy (PT) 
evaluation revealed decreased range of motion (from 10 to 85 
degrees) and strength of the left knee, in particular a 
decrease in functional ability to walk and negotiate stairs 
secondary to pain.  It also showed increased pain and edema.  
An  October 2002 VA MRI of the left leg revealed 
intrasubstance tear versus marked degenerative changes of the 
anterior horn of the medial meniscus; a horizontal tear of 
the post posterior horn of the medial meniscus; and linear 
degenerative changes of the posterior and anterior horn of 
the lateral meniscus.  However, given the history of prior 
knee surgery of uncertain nature, post-surgical could not be 
excluded as alternative etiologies of the above findings.  
The impression also included advanced tricompartmental 
osteoarthritis and chronic full-thickness anterior cruciate 
ligament (ACL) tear.

Considering the aforementioned evidence in light of the 
applicable rating criteria, the Board finds that assignment 
of rating in excess of 10 percent for the veteran's service-
connected left knee disability, prior to January 28, 2003, is 
not warranted.   

Prior to January 28, 2003, the veteran's left knee disability 
was manifested primarily by complaints of pain with x-ray 
findings of osteoarthritis and objective evidence of pain on 
motion.  Extension was to 0 degrees on VA examination in 
August 1999.  However, VA treatment and PT notes have shown 
extension of the left knee ranging from 5 to 8 to 10 degrees.  
Thus, extension has been limited to no more than 10 degrees 
during the subject time period.  While there was not a 
finding of extension limited to 10 degrees on VA examination 
in August 1999, since that examination, subsequent findings 
of limitation of extension to 5, 8 and 10 degrees during VA 
treatment evaluations, along with the additional limitation 
due to pain and the other DeLuca factors indicated by the 
record, warrant a 10 percent rating for the veteran's left 
knee disability based on limitation of extension to 10 
degrees.  However, even considering pain and other factors, 
there is no medical evidence that these symptoms have at any 
time since the grant of service connection been so disabling 
so as to actually or effectively result in extension limited 
to 15 degrees-the requirement for the next higher 20 percent 
rating under Diagnostic Code 5261.

During the subject time period, flexion of the left knee was 
limited to no less than 75 degrees, warranting no more than a 
noncompensable rating under Diagnostic Code 5260.  At no time 
during the period in question has flexion approached the 45 
degrees required for a compensable 10 percent rating under 
Diagnostic Code 5260.  This evidence also provides no basis 
for assignment of separate ratings for limitation of flexion 
and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).
 
Prior to January 28, 2003, although the veteran has 
complained of instability, there was no objective medical 
evidence of instability or recurrent subluxation, to warrant 
a separate rating under Diagnostic Code 5257.  Thus, in light 
of the medical evidence, the record also does not support 
assignment of a separate compensable rating for the knee on 
the basis of arthritis and instability.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the left 
knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected knee disability.  It is 
neither contended nor shown that the veteran's service-
connected left knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, an increased rating under any of the 
diagnostic codes rating these conditions is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, 5263. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for the left knee under the applicable rating criteria.



D.  Conclusion
In adjudicating each claim for higher during each time frame 
under consideration, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  While 
the Board has resolved all reasonable doubt in the veteran's 
favor in granting separate 10 percent rating for 
radiculopathy of the left lower extremity, the preponderance 
of the evidence is against assignment of any higher rating 
for the veteran's low back, plantar warts, and left knee 
disabilities.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for lumbar 
degenerative disc disease (DDD), prior to January 28, 2003, 
is denied.

A rating in excess of 20 percent for lumbar DDD, since 
January 28, 2003, is denied.

A separate, 10 percent rating for radiculopathy of the left 
lower extremity, associated with lumbar DDD, is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

A rating in excess of 10 percent for right foot plantar warts 
is denied.

A rating in excess of 10 percent for left knee manifestations 
with osteoarthritis due to altered gait, prior to January 28, 
2003, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 20 percent for 
left knee manifestations with osteoarthritis due to altered 
gait since January 28, 2003, is warranted.

Although the January 2003 VA examination report reflects left 
knee flexion limit4ed to 45 degrees with pain, the examiner 
did not delineate how much flexion would have been reduced 
without pain or  provide findings as to the degree of 
extension found on range of motion testing.  Similarly, the 
January 2007 VA spine and neurological examination reports 
are  silent as to range of motion testing for the left knee 
(that is, extension and flexion) and were also sketchy with 
regard to the DeLuca factors.  Moreover, the Board notes that 
PT provided after January 2003 appeared to improve his left 
knee condition.  However, in August 2006, a VA orthopedic 
note reflects x-rays findings of significant medial joint 
compartment narrowing and advanced degenerative disease of 
the patellofemoral joint of the left knee.  Pain management 
of the left knee with steroid injections versus a TKR was 
discussed.  The veteran wanted two months to think about the 
pros and cons of surgery and for presurgical testing to 
enable him to decide whether to have the operation done.  He 
declined injections at that time indicating that his pain 
level was low enough. 

Given the above, the Board finds that the medical evidence 
current of record is insufficient to evaluate the left knee 
since January 28, 2003, and that  medical development of this 
claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Northport VA Medical 
Center (VAMC) dated from April 29, 1999 to August 14, 2006.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records from the Northport 
VAMC following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2007) as regards requests for records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
remaining on appeal explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its letter to 
the veteran meets the notice requirements of Vazquez Flore v. 
Peake, 22 Vet App 37 (2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court)  found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran, from  August 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should also 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores 
(cited to above), as appropriate.  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's left knee 
disability may be rated under 38 C.F.R. 
§ 4.71a.  The notice should also explain 
that, if the diagnostic code(s) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The physician should conduct range of 
motion testing, expressed in degrees, of 
the left knee.  In providing the 
requested findings the physician should 
indicate whether, on examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, after having considered the 
veteran's medical history and assertions, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Further, the physician should indicate 
whether there is any lateral instability 
and/or recurrent subluxation in each 
knee.  If instability is present, the 
physician should, based on the 
examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include all applicable 
diagnostic codes under 38 C.F.R. § 4.71a.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


